DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/02/2022 has been entered.  Claims 1-4, 7, 9, 12, 14-15 and 21-22 have been amended; no claims have been canceled (claims 16-20 were canceled in a previous amendment); and no new claims have been added.  Claims 1-15 and 21-25 remain pending in the application.  The objection to the drawings is withdrawn based on Replacement Sheets filed for FIGs. 16 and 17.  Upon further consideration, the objection to the Specification is withdrawn.   

Response to Arguments
3.  Applicant’s arguments with respect to allowability of claims 1-7, 10-12, 14-15 and 21-25 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1 and 14-15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 1 and 14-15, there is no support in Applicant’s specification as filed for the amendment that recites “transmitting to a second device . . . a SCI . . . including the first priority information.”  Because these claims were amended to recite “information on ranges of MCS values related to priority information” and “wherein the first range of MCS values is determined based on . . . (ii) first priority information,” the first priority information is interpreted as priority information related to the first range of MCS values.  So interpreted, Applicant’s specification as filed does not disclose that first priority information (related to a range of MCS values) is included in SCI transmitted to a second device.  Paragraphs [0141] and [0151] of Applicant’s specification as filed disclose that SCI transmitted from a TX UE to a RX UE may include transmission traffic/packet related QoS information (e.g., priority information).  However, transmission traffic/packet related QoS information is not the same as priority information related to a range of MCS values.  Paragraph [0190] discloses that the range information of the MCS-related values may be configured/signaled differently or independently for the transmitting UE, based on an L1 (e.g., physical layer) priority or L1 priority information related to SL transmission of the transmitting UE.  Again, this disclosure does not support SCI including priority information related to a range of MCS values.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US PG Pub 2018/0324010 A1, hereinafter “Gulati”), in view of Cao et al. (US PG Pub 2019/0222982 A1, hereinafter “Cao”), and further in view of Ye et al. (US PG Pub 2020/0053835 A1, hereinafter “Ye”).
	Regarding claim 1, Gulati teaches obtaining information on modulation and coding scheme (MCS) tables, information on ranges of MCS values related to the MCS tables (¶ [0048] The disclosure also relates in some aspects to providing a device (e.g., a UE) with a configuration indicative of the corresponding MCS minimum and maximum limits {reads on ranges of MCS values} to be used for the two MCS mapping tables.  See also ¶ [0051] and Table 5 which disclose min and max MCS for Rel.-14 MCS table (Table 2) and min and max MCS for Rel. -15 MCS table (Table 3); selecting a first MCS table from among the MCS tables (FIG. 5 step 504); wherein the first range of MCS values is determined based on (i) the first MCS table selected from among the MC tables (¶ [0051] and Table 5 which disclose min and max MCS for Rel.-14 MCS table (Table 2) and min and max MCS for Rel. -15 MCS table (Table 3)); and wherein each of the ranges of the MCS values is configured for each of the MCS tables (¶ [0051] and Table 5 which disclose min and max MCS for Rel.-14 MCS table (Table 2) and min and max MCS for Rel. -15 MCS table (Table 3)).
	Although FIG. 5 steps, 502 – 512 and ¶¶ [0052] – [0058] of Gulati teach that the first UE selects a first table among a plurality of tables, transmits an indication of the selected MCS table to a second device, the second device receives an indication of the selected MCS table, and the first and second UE communicate via a sidelink data channel using the selected MCS table, Gulati does not explicitly teach that the information on ranges of MCS values is related to priority information; selecting a first MCS value within a first range of MCS values, wherein the first range of MCS values is determined based on (ii) first priority information; transmitting, to a second device through a physical sidelink control channel (PSCCH), a sidelink control information (SCI) including the first priority information, information related to the first MCS table and information related to the first MCS value; and performing, to the second device, SL transmission on a sidelink (SL) resource scheduled by the SCI, based on the first MCS value.
	In analogous art, Cao (cited in Applicant’s IDS mailed on 02/07/2022) teaches that the information on ranges of MCS values is related to priority information (¶¶ [0096] – [0097] and Table 1 disclose that information on ranges of MCS values is related to priority information.  For example, MCS values of 3-7 correspond to a first highest priority and MCS values of 0 or 1 correspond to a third lowest priority.); selecting a first MCS value within a first range of MCS values (¶ [0097] – [0098] and Table 1 disclose that a terminal can select a MCS of 0 or 1 within that range); wherein the first range of MCS values is determined based on (ii) first priority information (¶¶ [0097] – [0098] and Table 1 disclose that the first range of MCS values 0 to 1 is determined based on first “low” priority information).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati such that the MCS tables include priority information as taught by Cao.  One would have been motivated to do so in order to increase transmission reliability of V2X low priority packets, thereby increasing overall system throughput.  (Cao ¶ [0006] - [0007])
	The combination of Gulati and Cao does not teach transmitting, to a second device through a physical sidelink control channel (PSCCH), a sidelink control information (SCI) including the first priority information, information related to the first MCS table and information related to the first MCS value; and performing, to the second device, SL transmission on a sidelink (SL) resource scheduled by the SCI, based on the first MCS value.
	In analogous art, Ye teaches transmitting, to a second device through a physical sidelink control channel (PSCCH), a sidelink control information (SCI) including information related to the first MCS table and information related to the first MCS value (Ye - ¶ [0155] . . . In some examples, the MCS table selection and MCS index selection may be indicated to the receiving WTRU via explicit SCI contents from the transmitting WTRU; ¶ [0156] In some examples, the MCS table selection can be indicated in association with (e.g., by) the PSCCH resource locations {interpreted as location of the PSCCH resources on which the SCI is transmitted {reads on transmitting through a PSCCH a SCI} indicates to the receiving WTRU the MCS table selection); and performing, to the second device, SL transmission on a sidelink (SL) resource scheduled by the SCI, based on the first MCS value (Ye - ¶ [0155] . . . In some examples, the MCS table selection and MCS index selection may be indicated to the receiving WTRU via explicit SCI contents from the transmitting WTRU; FIG. 9, steps 940, 950 ¶ [0145] . . . The WTRU may then receive from the gNB an SL grant with assigned resource for . . . data transmissions . . . The WTRU may then transmit SL unicast or groupcast data on the assigned resource 950. It would have been obvious to one of ordinary skill in the art that the MCS entry of a given MCS table is transmitted by a transmitting UE to a receiving UE in the SCI as disclosed in ¶ [0155] so that the receiving UE knows the particular MCS used by the transmitting UE to transmit unicast or groupcast data (as disclosed in FIG. 9.) to enable the receiving UE to demodulate the data based on the particular MCS)).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati and Cao in order for a transmitting UE to communicate to a first receiving UE a specific MCS table and MCS value selected by the transmitting UE for communicating data to the first receiving UE.  One would have been motivated to do so in order to enable the first receiving UE to efficiently receive and decode data from the transmitting UE, thereby improving the overall quality of system communications.  Because the combination of Gulati and Cao, as set forth above, teaches a MCS table that includes priority information, the combination of Gulati Cao and Ye teaches that the SCI includes the first priority information.
	 
	Regarding claim 2, Gulati does not teach  wherein the first range of MCS values is an overlapping range between a second range related to the first MCS table and a third range related to the first priority information.  Because Applicant’s specification as filed does not literally disclose that the first range of MCS values is an overlapping range between a second range related to the first MCS table and a third range related to the first priority information, this recitation is interpreted as a range of MCS values overlaps/is a range related to a first MCS table and the range is related to first priority information. 
	So interpreted, as set for above for claim 1 above, Cao teaches priority information related to a range of MCS values.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Cao and Ye such that the first range of MCS values is an overlapping range between a second range related to the first MCS table as taught by Gulati and a third range related to the first priority information as taught by Cao.  One would have been motivated to do so in order to increase transmission reliability of V2X low priority packets, thereby increasing overall system throughput.  (Cao ¶ [0006] - [0007])

	Regarding claim 3, Gulati teaches wherein the information on MCS tables, the information on ranges of MCS values related to the MCS tables are configured for the first device (¶ [0048] The disclosure also relates in some aspects to providing a device (e.g., a UE) with a configuration indicative of the corresponding MCS minimum and maximum limits {reads on ranges of MCS values} to be used for the two MCS mapping tables.  See also ¶ [0051] and Table 5 which disclose min and max MCS for Rel.-14 MCS table (Table 2) and min and max MCS for Rel. -15 MCS table (Table 3)).  
	Gulati does not teach that information on ranges of MCS values related to the priority information are configured for the first device.
	In analogous art, Cao teaches information on ranges of MCS values related to the priority information are configured for the first device (¶ [0098] and Table 1 teaches that a device is configured with information on ranges of MCS values related to priority information as shown in Table 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Cao and Ye to implement the further teaching of Cao.  One would have been motivated to do so in order to increase transmission reliability of V2X low priority packets, thereby increasing overall system throughput.  (Cao ¶ [0006] - [0007])

	Regarding claim 4, the combination of Gulati, Cao and Ye, specifically Gulati, teaches wherein the MCS tables include at least one of an MCS table related to 64 quadrature amplitude modulation (QAM) (¶ [0046] Rel. 15 MCS table supports 64 QAM), an MCS table related to 256 QAM, or an MCS table related to low-spectral efficient 64 QAM. 

	Regarding claim 5, the combination of Gulati, Cao and Ye, specifically Gulati, teaches wherein the ranges of the MCS values are configured differently for the first device based on modulation schemes related to the MCS tables (¶ [0047] Table 2 R-14 MCS Table and Table 3 Additional MCS Table illustrating that the range of the MCS values are configured differently.  For example, in Table 2 for MCS indices 11 – 20, Qm is 4, whereas in Table 3, for MCS indices 11-17, Qm is 4.)
	
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a first device (FIG. 7 UE 700) configured to perform wireless communication (¶ [0069]), the first device comprising: one or more memories (FIG. 7 storage medium 704) storing instructions (¶ [0071]); one or more transceivers (FIG. 7 communication interface 702); and one or more processors (FIG. 7 processor 710) connected to the one or more memories and the one or more transceivers (all taught by Gulati).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus  (FIG. 7 UE 700) configured to control a first user equipment (UE) (Examiner notes that configured to control a first user equipment (UE) is given no patentable weight because there is no mention of the first UE in the body of the claim.  In other words, this language in the preamble is not necessary to give life, meaning, and vitality’ to the claim.  See MPEP §2111.02) performing wireless communication (¶ [0069]), the apparatus comprising: one or more processors (FIG. 7 processor 710); and one or more memories (FIG. 7 storage medium 704) operably connected to the one or more processors and storing instructions (¶ [0069]) all taught by Gulati).

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 3.
	
	Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati, in view of Cao, in view of Ye, and further in view of Wu et al. (US PG Pub 2020/0106547 A1, hereinafter “Wu”).
	Regarding claim 6, the combination of Gulati, Cao and Ye does not teach wherein the ranges of the MCS values are configured differently for the first device based on a cast type related to the SL transmission, and wherein the cast type includes at least one of unicast, groupcast, or broadcast.
	In analogous art, Wu teaches wherein the ranges of the MCS values are configured differently for the first device based on a cast type related to the SL transmission, and wherein the cast type includes at least one of unicast, groupcast, or broadcast (¶ [0044] first UE 120-1 may select an MCS table (e.g., a first MCS table, a second MCS table, and/or the like), of a plurality of MCS tables, from which to select an MCS for encoding data for transmission. In some aspects, first UE 120-1 may determine the MCS configuration based at least in part on a transmission mode (e.g., whether unicast or groupcast is enabled); See also ¶ [0045] . . . for groupcast transmission, first UE 120-1 may select an MCS table associated with 64-QAM modulation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Cao and Ye, which teaches that different MCS tables have different ranges of MCS values, such that different tables are configured for the first device based on cast type as taught by Wu. One would have been motivated to do so because enabling a plurality of MCS configurations improves network flexibility relative to using a single MCS configuration, thereby improving a utilization of network resources.  (Wu ¶ [0019])

	Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati, in view of Cao, in view of Ye, and further in view of Xu et al. (US PG Pub 2020/0314727 A1, hereinafter “Xu”), as supported by provisional application 62/826082 filed on 3/29/2019.
	Regarding claim 7, the combination of Gulati, Cao and Ye does not teach wherein the ranges of the MCS values are configured differently for the first device based on the priority information related to the SL transmission.
	In analogous art, Xu teaches wherein the ranges of the MCS values are configured differently for the first device based on the priority information related to the SL transmission (FIG. 3 illustrating sidelink transmission between TUE and CUE; ¶ [0145] a CUE could have multiple packets waiting to be forwarded, where two or more of the packets could be associated with different applications. Examples of these applications include enhanced mobile broadband (eMBB) and ultra-reliable low-latency communication (URLLC) . . .  a URLLC packet could have a higher priority than an eMBB packet . . . a URLLC packet could use a MCS from a first MCS table associated with higher reliability while an eMBB packet could use a MCS from a second MCS table associated with lower reliability).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Cao and Ye, which teaches that different MCS tables have different ranges of MCS values, such that the different tables with their corresponding ranges are configured for the first device based on a priority related to SL transmission as taught by Xu. One would have been motivated to do so in order to transmit high priority data using a MCS table associated with higher reliability.  (Xu ¶ [0145])

	Regarding claim 10, the combination of Gulati, Cao and Ye does not teach wherein the ranges of the MCS values are configured differently for the first device based on a priority related to the SL transmission.
	In analogous art, Xu teaches wherein the ranges of the MCS values are configured differently for the first device based on a service type related to the SL transmission (FIG. 3 illustrating sidelink transmission between TUE and CUE; ¶ [0145] a CUE could have multiple packets waiting to be forwarded, where two or more of the packets could be associated with different applications. Examples of these applications include enhanced mobile broadband (eMBB) and ultra-reliable low-latency communication (URLLC) {reads on service type} . . .  a URLLC packet could have a higher priority than an eMBB packet . . . a URLLC packet could use a MCS from a first MCS table associated with higher reliability while an eMBB packet could use a MCS from a second MCS table associated with lower reliability).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Cao and Ye, which teaches that different MCS tables have different ranges of MCS values, such that the different tables with their corresponding ranges are configured for the first device based on a service type related to SL transmission as taught by Xu. One would have been motivated to do so in order to transmit URLLC service type data, which has a high priority, using a MCS table associated with higher reliability.  (Xu ¶ [0145])

	Regarding claim 11, the combination of Gulati, Cao and Ye does not teach wherein the ranges of the MCS values are configured differently for the first device based on a Quality of Service (Qos) parameter related to the SL transmission.
	In analogous art, Xu teaches wherein the ranges of the MCS values are configured differently for the first device based on a Quality of Service (Qos) parameter related to the SL transmission (FIG. 3 illustrating sidelink transmission between TUE and CUE; ¶ [0145] a CUE could have multiple packets waiting to be forwarded, where two or more of the packets could be associated with different applications. Examples of these applications include enhanced mobile broadband (eMBB) and ultra-reliable low-latency communication (URLLC) . . .  a URLLC packet could have a higher priority than an eMBB packet . . . a URLLC packet could use a MCS from a first MCS table associated with higher reliability while an eMBB packet could use a MCS from a second MCS table associated with lower reliability {interpreted as higher reliability and lower reliability are examples of QoS parameters}.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Cao and Ye, which teaches that different MCS tables have different ranges of MCS values, such that the different tables with their corresponding ranges are configured for the first device based on a reliability requirement (i.e. Qos) related to SL transmission as taught by Xu. One would have been motivated to do so in order to transmit data requiring a high reliability of transmission using a MCS table associated with higher reliability, thereby improving a user’s quality of experience.  (Xu ¶ [0145])

Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Gulati, in view of Cao, in view of Ye, and further in view of Chen (US PG Pub 2021/0112544 A1, hereinafter “Chen”).
	Regarding claim 12, the combination of Gulati, Cao and Ye does not teach wherein the SL resource is allocated from a base station to the first device by a configured grant (CG) or a dynamic grant (DG).
	In analogous art, Chen teaches wherein the SL resource is allocated from a base station to the first device by a configured grant (CG) or a dynamic grant (DG) (¶ [0029] In Mode 1, the BS 101 performs the function of resource scheduling. For example, the BS 101 can provide dynamic grants of sidelink resources, or semi-statically configured grants of periodic sidelink resources (referred to as sidelink configured grants) to the UE 102 for sidelink communications over the sidelink 120.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gulati, Cao and Ye such that the SL resource is allocated from the base station to the first device by a CG or DG as taught by Chen.  One would have been motivated to do so because enabling SL resource allocation by CG or DG provides a base station flexibility in allocating resources depending traffic, thereby improving a utilization of network resources. (Chen ¶ [0031])

Allowable Subject Matter
Claims 8, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tang (US PG Pub 2020/0195371 A1 (Tang) – discloses that a first terminal device determines a transmission parameter of the first terminal device according to a priority of a service to be transmitted and a first mapping relationship. The first mapping relationship is configured to indicate a correspondence among priorities of services and transmission parameters of the first terminal device, the transmission parameter of the first terminal device comprises a modulation and coding scheme (MCS) index, an MCS table corresponding to the MCS index of the first terminal device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413